Title: John Percival to James Madison, 31 January 1829
From: Percival, John
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington
                                
                                Jany. 31st 1829
                            
                        
                         
                        I very respectfully beg leave to submit to you an inquiry on a subject of great interest to myself, as an
                            officer of the United States Navy.
                        Did you, Sir, when President of the United States, ever change the order in which the names of individuals
                            for promotion in the Navy had been presented to, and confirmed by, the Senate? Did you ever change the order of precedent
                            or rank after its confirmation by the Senate? Would it, in Your opinion, have been competent to the Executive to effect
                            such a transposition?
                        The names of several officers, for instance, are presented by the Executive to the Senate, on a certain day,
                            for promotion to the same grade, say that of Lieutenants, but in a certain order, which order alone, in the absence of any
                            difference of date in the commission, constitutes the criterion of relative rank: In such a case, after confirmation by
                            the Senate, is it competent to the Executive to transpose the relative rank? Would not such an act be tantamount to the
                            creation of a New Commission?
                        Pardon, Sir, the liberty I take in making these inquiries, as my rights are dependent on them; and I am
                            taught to believe by the whole tenour of your public life, that the rights of the humblest citizen, and none the less
                            because an officer of his country, are always a matter of disinterested concern with you. I have the honour to be, Sir,
                            with the highest respect, your grateful fellow Citizen
                        
                            
                                J Percival
                            Lt. U. S. Navy.
                        
                    